DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant is claiming priority pursuant to 35 USC 119(a-d) to KR 10-2014-0174342 filed December 5, 2014. Applicant has complied with the MPEP provisions of 35 USC 119(a-d) concerning the foreign priority. Additionally, applicant has provided a certified English translation of this foreign priority (in parent application 15/916,629), the foreign priority is enabling as to the claims, and applicant has otherwise perfected the foreign priority. As such, for the purposes of applying prior art, applicant is entitled to the benefit of the December 5, 2014 foreign priority filing date. 
Claim Rejections - 35 USC § 112
Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 10-12, the claimed “…smallest absolute focal length value” is vague and indefinite. It is not clear if applicant is claiming “…smallest absolute value of focal length” (the assumed meaning for purposes of examination i.e. for example a focal length of +2.0 having a smaller absolute value of focal length than a focal length of -20.0) or if applicant means “smallest focal length value” (i.e. for example a focal length of -20.0 having a smaller focal length value since it is negative that that of a focal length of +2.0). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang publication number 2015/0212296.
	With respect to claim 1, Huang reads on this claim by disclosing the limitations therein including the following: an optical system (abstract, fig 13, corresponding embodiment 7); comprising a first lens having negative refractive power (fig 13, embodiment 7, “Lens 1”); the first lens having a convex object side surface and a concave image side surface (fig 13, embodiment 7, the surfaces of Lens 1 each having a positive radius of curvature i.e. convex object side surface and concave image side surface); a second lens having a positive refractive power (fig 13, embodiment 7, “Lens 2”); the second lens having a convex object side surface and a convex image side surface (fig 13, embodiment 7, the object side surface of Lens 2 having a positive radius of curvature i.e. convex object side surface and the image side surface of Lens 2 having a negative radius of curvature i.e. convex image side surface); a third lens having negative refractive power (fig 13, embodiment 7, “Lens 3”); a fourth lens having a refractive power (fig 13, embodiment 7, “Lens 4”); a fifth lens having a positive refractive power (fig 13, embodiment 7, “Lens 5”); a sixth lens having a negative refractive power (fig 13, embodiment 7, “Lens 6”); the first to sixth lenses sequentially disposed from an object side (fig 13, embodiment 7). 
	With respect to claim 2, Huang further discloses the third lens comprising a convex object side surface (fig 13, embodiment 7, the object side surface of Lens 3 having a positive radius of curvature i.e. convex object side surface).         
	With respect to claim 3, Huang further discloses the third lens comprising a concave image side surface (fig 13, embodiment 7, the image side surface of Lens 3 having a positive radius of curvature i.e. concave image side surface). 
With respect to claim 4, Huang further discloses the fourth lens comprising a convex image side surface (fig 13, embodiment 7, the image side surface of Lens 4 having a negative radius of curvature i.e. convex image side surface). 
With respect to claim 5, Huang further discloses the fifth lens comprising a concave object side surface (fig 13, embodiment 7, the object side surface of Lens 5 having a negative radius of curvature i.e. concave object side surface).                 
With respect to claim 6, Huang further discloses the fifth lens comprising a convex image side surface (fig 13, embodiment 7, the image side surface of Lens 5 having a negative radius of curvature i.e. convex image side surface).                 
   With respect to claim 7, Huang further discloses the sixth lens comprising a convex object side surface (fig 13, embodiment 7, the object side surface of Lens 6 having a positive radius of curvature i.e. convex object side surface).                 
With respect to claim 8, Huang further discloses the sixth lens comprising a concave image side surface (fig 13, embodiment 7, the image side surface of Lens 6 having a positive radius of curvature i.e. concave image side surface).                 
	With respect to claim 9, Huang further discloses: the third lens comprising a convex object side surface (fig 13, embodiment 7, the object side surface of Lens 3 having a positive radius of curvature i.e. convex object side surface); the fifth lens comprising a concave object side surface (fig 13, embodiment 7, the object side surface of Lens 5 having a negative radius of curvature i.e. concave object side surface); and the fifth lens comprising a convex image side surface (fig 13, embodiment 7, the image side surface of Lens 5 having a negative radius of curvature i.e. convex image side surface).                 
	With respect to claim 10, Huang further discloses that among the first to sixth lenses, the second lens has the smallest absolute value of focal length (the assumed meaning, embodiment 7, the absolute value of the focal length of “Lens 2” = 2.69 and being the lowest absolute value of focal length as per the table of embodiment 7).   
Claim(s) 1, 5-8, 10-12 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hsu publication number 2014/0092491.
	With respect to claim 1, Hsu reads on this claim by disclosing the limitations therein including the following: an optical system (abstract, figs and embodiments such as fig 1, corresponding embodiment 1); comprising a first lens having negative refractive power (figs and embodiments such as fig 1, corresponding embodiment 1, “Lens 1”); the first lens having a convex object side surface and a concave image side surface (fig 1, embodiment 1, the surfaces of Lens 1 each having a positive radius of curvature i.e. convex object side surface and concave image side surface); a second lens having a positive refractive power (fig 1, embodiment 1, “Lens 2”); the second lens having a convex object side surface and a convex image side surface (fig 1, embodiment 1, the object side surface of Lens 2 having a positive radius of curvature i.e. convex object side surface and the image side surface of Lens 2 having a negative radius of curvature i.e. convex image side surface); a third lens having negative refractive power (fig 1, embodiment 1, “Lens 3”); a fourth lens having a refractive power (fig 1, embodiment 1, “Lens 4”); a fifth lens having a positive refractive power (fig 1, embodiment 1, “Lens 5”); a sixth lens having a negative refractive power (fig 1, embodiment 1, “Lens 6”); the first to sixth lenses sequentially disposed from an object side (fig 1, embodiment 1). 
	 With respect to claim 5, Hsu further discloses the fifth lens comprising a concave object side surface (fig 1, embodiment 1, the object side surface of Lens 5 having a negative radius of curvature i.e. concave object side surface).                 
With respect to claim 6, Hsu further discloses the fifth lens comprising a convex image side surface (fig 1, embodiment 1, the image side surface of Lens 5 having a negative radius of curvature i.e. convex image side surface).                 
   With respect to claim 7, Hsu further discloses the sixth lens comprising a convex object side surface (fig 1, embodiment 1, the object side surface of Lens 6 having a positive radius of curvature i.e. convex object side surface).                 
With respect to claim 8, Hsu further discloses the sixth lens comprising a concave image side surface (fig 1, embodiment 1, the image side surface of Lens 6 having a positive radius of curvature i.e. concave image side surface).                  
	With respect to claim 10, Hsu further discloses that among the first to sixth lenses, the second lens has the smallest absolute value of focal length (the assumed meaning, embodiment 1, the absolute value of the focal length of “Lens 2” = 2.52 and being the lowest absolute value of focal length as per the table of embodiment 1).       
	With respect to claim 11, Hsu further discloses that among the first to sixth lenses, the sixth lens has the second smallest absolute value of focal length (the assumed meaning, embodiment 1, the absolute value of the focal length of “Lens 6” = 3.56 and being the second lowest absolute value of focal length as per the table of embodiment 1). 
	With respect to claim 12, Hsu further discloses that among the first to sixth lenses, the fifth lens has the third smallest absolute value of focal length (the assumed meaning, embodiment 1, the absolute value of the focal length of “Lens 6” = 3.61 and being the third lowest absolute value of focal length as per the table of embodiment 1).
Examiner’s Comments
	Applicant is using the term “sequentially disposed” in the independent claim. As per American Heritage Dictionary, the term “sequentially” can mean “a following of one thing after another”. There is nothing in this definition requiring no intervening lenses. As such, a prior art lens system having the claimed lenses in order and further having intervening lenses between would be considered as having the claimed lenses “following one after another” thereby reading on the “sequentially” limitation. Should applicant want to limit the meaning to no intervening lenses, it is suggested that applicant either claim “wherein the first to sixth lenses are sequentially disposed from an object side with no intervening lenses” or instead to claim “the lens system comprises a total of six lenses”. 
Due to the extreme broadness of independent claim 1 and many of its dependent claims, numerous references cited by applicant on the IDS statement of October 14, 2020 would have read independent claim 1 and would have read on and/or made obvious a number of the dependent claims, however, such rejections would have been repetitive.
	Due to the extreme broadness of independent claim 1 and many of its dependent claims, numerous references would have read independent claim 1 and would have read on and/or made obvious a number of the dependent claims, however, such rejections would have been repetitive. For example, Kim publication number 2017/0176721, Shinohara publication number 2015/0022905, Kawamura publication number 2014/0240851, and Ishizaka publication number 2014/0211324 are being cited 
herein to show additional optical systems that would have read on independent claim 1 and would have read on or made obvious a number of the dependent claims, however, such rejections would have been repetitive. 
Conclusion                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        August 27, 2022